DETAILED ACTION 
The present application, filed on 8/21/2018 is being examined under the AIA  first inventor to file provisions. 


The following is a FINAL Office Action in response to Applicant’s amendments filed on 8/19/2022. 
a.  Claims 1, 3, 6, 9, 11, 14, 17, 19 are amended

Overall, Claims 1-20 are pending and have been considered below.        


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 17 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 9, 17) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determine that the registered transitions between the second location and the first location indicates a common transition between the second location and the first location; receive a third location report; determine that the current location of the second mobile device matches the second location; estimate that the second mobile device will arrive at the first location; determine an advertisement of relevance; displaying the advertisement of relevance to the user device.   
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisement based on geographic habits. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receive user permissions that authorize anonymous collection of location data; receive a plurality of first location reports; receive a second location report; register a transition of the first mobile device between the second location to the first location. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the mobile devices; the second location; the second mobile device. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a computing system; a processor; a computer-readable storage are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receive user permissions that authorize anonymous collection of location data; receive a plurality of first location reports; receive a second location report; register a transition of the first mobile device between the second location to the first location. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the mobile devices; the second location; the second mobile device. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a computing system; a processor; a computer-readable storage. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 5 (which is repeated in Claims 13, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determine an advertisement of relevance to the first location; cause the advertisement to be sent to the second mobile device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 6 (which is repeated in Claim 14, 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: estimating that the second mobile device was located at the second location. Specifically, the limitations are considered pre-solution activity because they are mere inputting or pre-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claim 7 (which is repeated in Claim 15, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determine an advertisement of relevance to the second location; causing the advertisement to be sent to the second mobile device. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 8 (which is repeated in Claim 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receive information relevant to the second location; cause the information relevant to the second location to be sent to the second mobile device. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 2-4 (which are repeated in Claims 10-12 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the estimating of location; the first location reports; the determination of the location of the mobile device; determination that the second mobile device will arrive at the second location. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig5 and [0074]-[0081], including among others: processor; memory; storage; i/o interface; communication interface.

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9, 11, 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Su et al (US 2018/0180431), in view of Ledlie (US 2012/0220308), in further view of Hicks et al (US 2011/0246304), in further view of Dekozan et al (WO 2013/173581).  
Regarding Claims 1, 9, 17 – Su discloses: One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 
receive, in response to receiving the user permissions that authorize anonymous collection of location data for purposes of estimating historical locations of other users, a plurality of first location reports associated with a plurality of first mobile devices of the plurality of users of an online platform, wherein each of the first mobile devices is associated with a first location report indicating a first location of the first mobile device; {see at least fig7, rc530, [0071] mobile device; fig4, rc206, [0049]-[0050] destination location}    
receive, further in response to receiving the user permissions that authorize anonymous collection of location data for purposes of estimating historical locations of other users, for each of the plurality of first mobile devices, a second location report indicating a second location of the first mobile device, wherein the second location is associated with a time point previous to first location of the first mobile device, {see at least fig4, rc206, [0049]-[0050] origin location}
register, for each of the plurality of first mobile devices, a transition of the first mobile device between the second location to the first location; {see at least fig4, rc210, [0053] determine commute time (reads on registering a transition)}
determine that the registered transitions between the second location and the first location indicates a common transition between the second location and the first location, wherein the common transition is determined based on a number of the registered transitions for the plurality of first mobile devices satisfying a threshold value; {see at least fig4, rc208, rc210, [0051]-[0053] frequently traveled commute (reads on threshold value for transitions; commuting indicates common transitions between the first and second location, as well as between the second and the first location); commute time (reads on transitions between origin and destination}
receive a third location report indicating a current location of a second mobile device of a user of the online platform; {see at least fig4, rc206, [0049]-[0050] origin location; [0018], [0065] “users” reads on more than one mobile device, which implies a second mobile device as well}
determine that the current location of the second mobile device matches the first location; {see at least fig4, rc206, [0049]-[0050] the origin location matches the second location} 
estimate that the second mobile device was located at the second location prior to arriving at the first location … {see at least fig4, rc208, rc210, [0051]-[0053] frequently traveled commute (commuting implies that user is at the second location, e.g. workplace, before being at the first location, e.g. home, and the other way around)} 
… based on the common transition between the second location to the first location determined based on the number of the registered transitions associated with the plurality of first mobile devices and … {see at least fig4, rc208, rc210, [0051]-[0053] frequently traveled commute (reads on threshold value for transitions); commute time (reads on transitions between origin and destination)} 

Su does not disclose, however, Ledlie discloses: 
wherein the second mobile device is different than each of the plurality of first mobile devices; {see at least [0069]-[0071] at least in part, on machine learning techniques (such as a collaborative filtering process) to make comparisons across coarse location summaries from different users; the system applies collaborative filtering to automatically predict (filter) the user interested geographic areas by collecting location information from many users (collaborating) (reads on mobile device different than each of the plurality of first mobile devices}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su to include the elements of Ledlie.  One would have been motivated to do so, in order to identify future user locations by using an efficient mechanism (i.e. collaborative filtering).  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su evidently discloses identifying past and future user locations.  Ledlie is merely relied upon to illustrate the functionality of using collaborative filtering to identify future user locations in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as using collaborative filtering to identify future user locations are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, as well as Ledlie would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su / Ledlie.

Su, Ledlie does not disclose, however, Hicks discloses: 
determine an advertisement of relevance to the second location that the second mobile device was located at prior to arriving at the first location; and {see at least [abstract] The consumer's estimated arrival time at a defined point in the vicinity of the particular participating business is then calculated and the participating business is provided the opportunity to send the consumer one or more offers and/or information regarding the participating business in relative "real-time".}   
cause the advertisement of relevance to the second location to be displayed by a display screen of the second mobile device. {see at least [abstract] The consumer's estimated arrival time at a defined point in the vicinity of the particular participating business is then calculated and the participating business is provided the opportunity to send the consumer one or more offers and/or information regarding the participating business in relative "real-time".}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Ledlie to include the elements of Jones.  One would have been motivated to do so, in order to best utilize the results of identifying past and future user locations.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su, Ledlie evidently discloses identifying past and future user locations.  Jones is merely relied upon to illustrate the functionality of providing appropriate advertisement in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as providing appropriate advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, Ledlie, as well as Jones would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su, Ledlie / Hicks.

Su, Ledlie, Hicks does not disclose, however, Dekozan discloses
receive, from a plurality of first mobile devices of a plurality of users of an online platform, user permissions that authorize anonymous collection of location data for purposes of estimating historical locations of other users of the online platform; {see at least [pg44, ln21-24, Identification cards such as RFID cards, NFC cards, magnetic strip cards, and the like may be linked to a user's transit account thereby allowing the system to track the user's transit user preferences and infer information about the user (the user account has been established with user permission); [pg25-ln9-11] identified historical travel patterns; [pg47, ln3-5] The prediction of the location and time window may comprise analyzing historical transit usage data by the user.}    
… further based on demographic factors associated with the user associated with the second mobile device {see at least [pg39, ln27 – pg40, ln11], transit system to travel to work (based on the broadest reasonable interpretation requirement (see MPEP 2111), “transit to work” points to a demographic factor, for it discloses that the user is a working person)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Ledlie, Hicks to include the elements of Dekozan.  One would have been motivated to do so, in order to a better prediction of user location.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su, Ledlie, Hicks evidently discloses identifying past and future user locations and providing appropriate advertisement. Dekozan is merely relied upon to illustrate the functionality of demographic factors in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations and providing appropriate advertisement, as well as demographic factors are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, Ledlie, Hicks, as well as Dekozan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su, Ledlie, Hicks / Dekozan.

Regarding Claims 3, 11 – Su, Ledlie, Hicks, Dekozan discloses the limitations of Claims 1, 9. Su further discloses:  
wherein estimating that the second mobile device was located at the second location prior to arriving at the first location is further based on periodic patterns associated with the first mobile devices, the periodic patterns being determined based on the first and second location reports. {see at least fig4, rc206, [0049]-[0050] origin location, destination location} 

Regarding Claims 5, 13, 18 – Su, Ledlie, Hicks, Dekozan discloses the limitations of Claims 1, 9. Hicks further discloses:  wherein the instructions when executed by the one or more processors, cause the system to further perform: 
determine an advertisement of relevance to the first location; and {see at least fig3, rc303, [0113]-[0116] business (reads on relevant place information); fig3, rc311, [0165]-[0167] probability user will be in the locations}  
cause the advertisement of relevance for the first location to be sent to the second mobile device.  {see at least fig3, rc315, [0175]-[0176] providing consumer with offer (reads on advertisement) and information (reads on relevant information)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Ledlie, Hicks, Dekozan to include additional elements of Hicks.  One would have been motivated to do so, in order to provide the most appropriate advertisement.  In the instant case, Su, Ledlie, Hicks, Dekozan evidently discloses identifying past and future user locations and providing appropriate advertisement.  Hicks is merely relied upon to illustrate the additional functionality of location relevant advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 6, 14, 19 – Su, Ledlie, Hicks, Dekozan discloses the limitations of Claims 1, 9. Su, Hicks further discloses: wherein estimating that the second mobile device was located at the second location prior to arriving at the first location comprises: 
estimating that the second mobile device was located at the second location during a particular time period. {see at least [abstract] The consumer's estimated arrival time at a defined point in the vicinity of the particular participating business is then calculated and the participating business is provided the opportunity to send the consumer one or more offers and/or information regarding the participating business in relative "real-time" (arrival time reads on second location after first location; relative real time reads on particular time period}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Ledlie, Hicks, Dekozan to include additional elements of Hicks.  One would have been motivated to do so, in order to provide the most appropriate advertisement.  In the instant case, Su, Ledlie, Hicks, Dekozan evidently discloses identifying past and future user locations and providing appropriate advertisement.  Hicks is merely relied upon to illustrate the additional functionality of mobile device location in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 7, 15, 20 – Su, Ledlie, Hicks, Dekozan discloses the limitations of Claims 6, 14. Hicks further discloses:  the instructions when executed by the one or more processors, cause the system to further perform: 
determine an advertisement of relevance to the particular time period; and {see at least fig3, rc303, [0113]-[0116] business (reads on relevant place information); fig3, rc311, [0165]-[0167] probability user will be in the locations}
causing the advertisement of relevance to the particular time period to be sent to the second mobile device.  {see at least fig3, rc315, [0175]-[0176] providing consumer with offer (reads on advertisement) and information (reads on relevant information)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Ledlie, Hicks, Dekozan to include additional elements of Hicks.  One would have been motivated to do so, in order to best utilize the results of identifying past and future user locations.  In the instant case, Su, Ledlie, Hicks, Dekozan evidently discloses identifying past and future user locations and providing appropriate advertisement.  Hicks is merely relied upon to illustrate the additional functionality of identifying past and future user locations and providing appropriate advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 8, 16 – Su, Ledlie, Hicks, Dekozan discloses the limitations of Claims 1, 9. Hicks further discloses:  the instructions when executed by the one or more processors, cause the system to further perform: 
receive information relevant to the second location; and {see at least fig3, rc303, [0113]-[0116] business (reads on relevant place information); fig3, rc311, [0165]-[0167] probability user will be in the locations}
cause the information relevant to the second location to be sent to the second mobile device.  {see at least fig3, rc315, [0175]-[0176] providing consumer with offer (reads on advertisement) and information (reads on relevant information)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Ledlie, Hicks, Dekozan to include additional elements of Hicks.  One would have been motivated to do so, in order to provide the most appropriate advertisement.  In the instant case, Su, Ledlie, Hicks, Dekozan evidently discloses identifying past and future user locations and providing appropriate advertisement.  Hicks is merely relied upon to illustrate the additional functionality of location relevant advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 2, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Su et al (US 2018/0180431), in view of Ledlie (US 2012/0220308), in further view of Hicks et al (US 2011/0246304), in further view of Dekozan et al (WO 2013/173581), in further view of Egner et al (US 2017/0272972).  
Regarding Claims 2, 10 – Su, Ledlie, Hicks, Dekozan discloses the limitations of Claims 1, 9. Su, Ledlie, Hicks, Dekozan does not disclose, however, Egner discloses:  
wherein the plurality of first location reports and the second location reports include data corresponding to values for longitude, latitude, and a timestamp. {see at least [0117] location zone, time and date stamp; fig10A, [0166] latitude, longitude; fig11, rc1105, [0173] current user position (reads on longitude, latitude, time)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Ledlie, Hicks, Dekozan to include the elements of Egner.  One would have been motivated to do so, in order to more precisely identify geographic locations.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su, Ledlie, Hicks, Dekozan evidently discloses identifying past and future user locations and providing appropriate advertisement.  Egner is merely relied upon to illustrate the functionality of geographic coordinates in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations and providing appropriate advertisement, as well as geographic coordinates are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, Ledlie, Hicks, Dekozan, as well as Egner would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su, Ledlie, Hicks, Dekozan / Egner.


Claims 4, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Su et al (US 2018/0180431), in view of Ledlie (US 2012/0220308), in further view of Hicks et al (US 2011/0246304), in further view of Dekozan et al (WO 2013/173581), in further view of Shimizu et al (US 2014/0025296).  
Regarding Claims 4, 12 – Su, Ledlie, Hicks, Dekozan discloses the limitations of Claims 1, 9. Su, Ledlie, Hicks, Dekozan does not disclose, however, Shimizu discloses:   
wherein the plurality of first location reports and the second location reports include data corresponding to at least one of the name of a business establishment, a street address, a school, a landmark, or a transportation system.  {see at least fig2, [0026] home, amusement park (reads on landmark); home, company (reads on business establishment); home, hospital (reads on business establishment)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Ledlie, Hicks, Dekozan to include the elements of Shimizu.  One would have been motivated to do so, in order to better customize the service to the user.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su, Ledlie, Hicks, Dekozan evidently discloses identifying past and future user locations and providing appropriate advertisement.  Shimizu is merely relied upon to illustrate the functionality of a business establishment name in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations and providing appropriate advertisement, as well as a business establishment name are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, Ledlie, Hicks, Dekozan, as well as Shimizu would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su, Ledlie, Hicks, Dekozan / Shimizu.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicant disagrees. At most, the claimed steps merely peripherally involve commercial activity since they involve determining an advertisement that is relevant to a particular location.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Providing advertisements, any kind of advertisements, be they relevant or not, is integral part of commercial activity (e.g. “Advertisement is defined as a paid form of communication done by a company with customers for promoting its product and services. It is carried out for spreading the product information on a mass scale among potential buyers in order to boost sales. An advertisement is a non-personal form of interaction in which neither a company itself or its sales personnel interact with people. This type of communication is established with the help of public mediums such as radio, television, magazine, newspapers, etc. Advertisement mainly works on describing and praising goods among the audience in the market for promoting sales” at https://commercemates.com/advertising/). 
Therefore, the eligibility analysis in the instant Office Action concludes at Step 2A Prong One that elements of the intendent claims are directed to an abstract idea:    
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisement based on geographic habits. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Accordingly, the claim recites an abstract idea.

Applicant submits “This is not an abstract idea that falls under any of the enumerated categories put forth by the Office.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Examiner respectfully disagrees (see response immediately above)   

Applicant submits “There is ample basis in the record for finding that all claims recite practical applications of computing.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
“reciting practical applications of computing” is not a criterion for integrating an identified abstract idea into a practical application (see 2019 PEG, 2019 revised PEG, MPEP 2106.04, MPEP 2106.05)  

Applicant submits “The estimation of historical location of a user based on an analysis of location data associated with other users is unquestionably a technical improvement that is not disclosed by any of the prior art and a practical application of computing that warrants eligibility under Step 2A, Prong Two.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to analyzing and predicting geographic habits. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically analyze and predict geographic habits (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art analyzing and predicting geographic habits engines, as claimed by Applicant. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art analyzing and predicting geographic habits engines. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular analyzing and predicting geographic habits engine structures being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).

Second, Applicant’s argument regarding the necessity of the Office to provide art in a determination that the claimed elements are not a judicial exception in a 101 analysis, is unpersuasive. Applicant suggests that novelty and/or non-obviousness must be considered in determining whether a claim is directed to an abstract idea. However, novelty and non-obviousness (i.e., a 102/103 prior art-type analysis) have no bearing on whether a claim recites an abstract idea, or involves conventional and routine elements. Indeed, the Federal Circuit has made this clear by rejecting an argument substantially similar to applicant’s in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree … that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). The prior Office action (and herein in the 101 rejection analysis, above) made a determination, for the reasons given, that the instant claims are directed as part of the “inventive concept” features/elements, which do not bring about a technological improvement to the recited elements or require the use of a special purpose computing device. Additionally, whether claimed features/elements are routine and/or conventional is just one factor in the 101 analysis and is not determinative.   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits that Dekozan does not disclose “… further based on demographic factors associated with the user associated with the second mobile device.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Dekozan discloses: 
… further based on demographic factors associated with the user associated with the second mobile device {see at least [pg39, ln27 – pg40, ln11], transit system to travel to work (based on the  broadest reasonable interpretation requirement (see MPEP 2111), “transit to work” points to a demographic factor, for it discloses that the user is a working person)} 

Therefore, Dekozan discloses the claim limitation.   

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622